The trial court having made a finding of facts pursuant to the order of this court dated March 9, 1967 (State v. Hudson, 154 Conn. 631, 228 A.2d 132), from which finding it is obvious that the defendant is entitled to the relief accorded an indigent person under the provisions of General Statutes § 54-151 and of Practice Book § 603, the defendant’s motion *720for review filed June 20, 1967, is granted, and the Superior Court is directed to set aside the order denying the defendant’s application for a waiver of fees, costs, expenses and security in connection with her appeal from the Superior Court in New Haven County and to grant her application.
James W. Marshall and Arthur B. LaFranee, severally, in support of the motions.
Decided July 13, 1967
In view of this disposition, no action is necessary on the defendant’s “Motion for Review” dated and filed June 29, 1967, or on her “Motion to Expedite Hearing” dated June 23, 1967, and filed June 29, 1967.